 

Case 20-11961-BLS Doc66 Filed 08/24/20 Page 1 of 2

“ey

FILED

UNITED STATES BANKRUPTCY COURT 4
FOR THE DISTRICT OF DELAWARE 2020 AUG 24 AM 8: 29

 

CLERK .
US BANKRUPTCY COUR:

In Re: DISTRICT OF DELAWARE.
RGN-National Business Centers, LLC Case No. 20-11962-BLS
Chapter 11
Debtor.

 

 

REQUEST FOR NOTICE

Pursuant to Bankruptcy Rule 2002, the undersigned, as local counsel for 1100 Wilson
Owner, LLC, a creditor in the above captioned bankruptcy case, hereby requests that all matters
which must be noticed to creditors, any creditors’ committee, and any other parties-in-interest,
whether sent by the Court, the Debtor, or any other party in the case, be sent to the undersigned;
and pursuant to Rule 2002(g), the following be added to the Court’s Master Mailing List:

1100 Wilson Owner, LLC

c/o GREENSTEIN DELORME & LUCHS, P.C.
ATTN: Gwynne L. Booth, Esq. and

James D. Sadowski, Esq.

1620 L Street, N.W., Suite 900

Washington, D.C. 20036-5605

glb@gdllaw.com
jids@gdllaw.com

Date: August 20, 2020 Respectfully Submitted,
GREENSTEIN DELORME & LUCHS, P.C.

Gwynne i f ff No. 996112

James D. Sadowski, Esq., D.C. Bar No. 446635
1620 L Street, N.W., Suite 900

Washington, D.C. 20036

Telephone: (202) 452-1400

Facsimile: (202) 452-1410

Email: glb@gdllaw.com, jds@gdllaw.com
Counsel for 1100 Wilson Owner, LLC

 

4829-7336-0584.v1

 
Case 20-11961-BLS Doc66 Filed 08/24/20 Page 2 of 2

CERTIFICATE OF SERVICE

On August 20, 2020, a copy of the foregoing Request for Notice was served by First

Class U.S. Mail, postage prepaid, on:

aS =

. av ~

Ian J. Bambrick, Esq. 2 S

Faegre Drinker Biddle & Reath Sz Ss

222 Delaware Avenue > 22 ~

Wilmington, DE 19801 aaa -

Counsel for Debtor mom =
xO

Ee #

ax §

 

SY bf UP ps

Gwynne L. Booth

4829-7336-0584.v1

Q4 ils

 
